ORDER
IRMA S. RAKER, Judge.
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, David S. Pearl, Esq. through his counsel, Gary S. Bernstein, to indefinitely suspend the Respondent from the practice of law.
The Court having considered this Petition, it is this 4th day of June, 2004,
ORDERED, that the Respondent, David S. Pearl, be and he is hereby, indefinitely suspended from the practice of law in the State of Maryland.
ORDERED, that the Clerk of this Court shall remove the name of David S. Pearl from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in the State in accordance with Maryland Rule 16-773(d).